MEMORANDUM **
Anthony Lee Gillies appeals from district court’s revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We disagree with Gillies’ contention that his above-Guidelines sentence is unreasonable because “the record fails to demonstrate either explicit or implicit consideration of the sentencing factors.” The record shows that the district court adequately considered 18 U.S.C. § 3583(e) *230when it decided to reject the Guidelines range in favor of the statutory maximum term of supervised release. See United States v. Miqbel, 444 F.3d 1173, 1178 (9th Cir.2006) (recognizing that district court must explain reason for imposing sentence outside Guidelines range); United States v. Tadeo, 222 F.3d 623, 625 (9th Cir.2000) (explaining that court may reject suggested Guidelines range and impose sentence within statutory maximum). Under the circumstances, we cannot say the sentence was unreasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.